53 F.3d 345NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Hazel O'LEARY, Secretary, Department of Energy, Appellant,v.GOLDEN WEST REFINING COMPANY, Kern Oil & Refining Company,Lunday-Thagard Company, and Sunland RefiningCorporation, Appellee.
No. 95-1117.
United States Court of Appeals, Federal Circuit.
March 1, 1995.

ORDER
MICHEL, Circuit Judge.


1
Golden West Refining Company et al. move to dismiss the Secretary of Energy's appeal as premature.  The Secretary has not responded.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The unopposed motion to dismiss is granted.


4
(2) Each side shall bear its own costs.